DETAILED ACTION
The applicant’s amendment filed on June 28, 2019 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chen-Chi Lin on 11/01/2021.

The application has been amended as follows:
Referring to claim 2, replace "the PCB" by “the first PCB” in line 3 of claim 2.
Referring to claim 18, replace "the source contact pad" by “the source contact pad on the second PCB” in line 1 of claim 18.
Referring to claim 19, replace "the source contact pad" by “the source contact pad on the second PCB” in lines 3-4 of claim 19.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 

Referring to claims 1-20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a first printed circuit board (PCB) comprising a transformer, an input capacitor and a semiconductor package, wherein the transformer has a first terminal of a primary coil receiving a bulk voltage and the semiconductor package includes a main MOSFET transistor, the second PCB comprising an output capacitor and a secondary side controller; wherein an isolation coupling element transfers the control signal from the second PCB to control a switching operation of the main MOSFET transistor on the first PCB; wherein a source lead of the main MOSFET transistor exposed from a bottom surface of the semiconductor package connects to a source contact pad on the first PCB; and wherein a connecting area of the source contact pad and the source lead exposed from the bottom surface of the semiconductor package is larger than a connecting area of a drain contact pad and the drain lead of the main MOSFET transistor.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH H PAGHADAL/Examiner, Art Unit 2847